Citation Nr: 1647451	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-48 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder, also claimed as recurrent herniated nucleus pulposus L4-L5; spondylosis segmental canal stenosis; status post bilateral L4 laminectomy discectomy L4-L5 neurolysis, L5 laminectomy and foraminotomy; paralumbar muscular spasms. 

2.  Entitlement to service connection for depressive disorder, not otherwise specified, claimed as secondary to service-connected disability of aphakia left eye with glaucoma.

3.  Entitlement to an increased disability evaluation for aphakia left eye with glaucoma, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department to Veterans Affairs (VA) Regional Offices in St. Petersburg, Florida and San Juan, Puerto Rico.  The San Juan RO has assumed jurisdiction over all issues.  

The issue of an increased disability evaluation for aphakia left eye with glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  No disease or chronic symptoms of a low back disorder, to include degenerative joint disease of the lumbar spine, were manifested during service. 

2.  The Veteran did not continuously manifest symptoms of a low back disorder, to include degenerative joint disease of the lumbar spine, in the years after service. 

3.  Degenerative joint disease of the lumbar spine was not manifested to a degree of ten percent within one year of service separation. 

4.  The Veteran's current low back disorders, to include degenerative joint disease of the lumbar spine, are not caused by any in-service event or related to active service.

5.  The Veteran's current major depressive disorder has been shown to be etiologically related to his service-connected aphakia left eye with glaucoma.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder, also claimed as recurrent herniated nucleus pulposus L4-L5; spondylosis segmental canal stenosis; status post bilateral L4 laminectomy, discectomy L4-L5 neurolysis, L5 laminectomy and foraminotomy; paralumbar muscular spasms, are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, major depressive disorder is caused by the service-connected aphakia left eye with glaucoma.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 11 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2014).  In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486 .

As the Board is granting the full benefit sought on appeal as it relates to service connection for depressive disorder, not otherwise specified, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

As to the issue of service connection for a low back disorder, variously claimed as recurrent herniated nucleus pulposus L4-L5; spondylosis segmental canal stenosis; status post bilateral L4 laminectomy discectomy L4-L5 neurolysis, L5 laminectomy and foraminotomy; paralumbar muscular spasms, the RO, in a September 2009 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The September 2009 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records have been obtained and associated with the claims folder.  No other relevant records have been identified.

As it relates to the necessity for an examination for service connection for the low back disorder, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disability is related to his military service is his own conculsionary generalized lay statements, which are unsupported by even speculative medical evidence.  Further, there is significant evidence against this claim, including treatment records currently on file.

Accordingly, the Board finds that referral for a VA medical examination is not warranted.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Low Back

As it relates to the low back claim, the Veteran has lumbar spine degenerative joint disease, which is the equivalent of arthritis and a chronic disease listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies in this case as it relates to this issue.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran's service treatment records do not reveal any complaints or findings of low back problems.  There have also been no findings of low back problems in the years immediately following service.  

Treatment records associated with the claims file reveal that during the 1980's, no reference was made to any back problems.  Private treatment records associated with the claims folder reveal that the Veteran sustained a lumbar injury in September 1993.  

In a September 1994 VA examination report, the Veteran was noted to have suffered a lifting injury while working as a civilian at Fort Buchanan while carrying heavy tree branches in a truck.  He was noted to have undergone a laminectomy in December 1993.  Prior to the surgery, he had undergone a CT scan in October 1993, which had revealed a bulging annulus fibrosis and large central disc herniation L4-L5, L5-S1 with disc protrusion.  There was also a right herniated nucleus pulposus S1.  A MRI revealed partial lumbarization of S1 on right side, central L5-S1disc protrusion and central right L4-L5 disc protrusion.

The Veteran requested service connection for a low back disorder in July 2009.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a low back injury or lumbar spine disease in service.  The Veteran's service treatment records are devoid of any complaints or findings of a low back disorder.  There were also no findings of low back problems in the years immediately following service, with the first notation of back problems not being reported until 1993, which were linked to an employment injury in September 1993.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a lumbar spine disorder after service and that arthritis was not manifest to a 10 percent degree within one year of service.  As noted above, the first notation of a back disorder was not until 1993, when the Veteran sustained an employment related injury to his back. 

The Veteran has reported that his back problems started in service and have continued since that time.  He is competent to report symptoms such as back pain, and to report that such pain has been unremitting since service; however, the Veteran's inconsistent statements when giving a history of onset of symptomatology on other occasions outweighs his more recent assertion of continuous post-service low back symptoms.  Weighing against the recent assertion that low back pain had been recurrent since service separation is the Veteran's initial claim for compensation in October 1973, his June 1977 request for service connection for his right eye only, and his July 1987 request for an increased evaluation for his left eye disorder.  The Veteran did not report having, nor did he submit a claim for back problems, at any of these times.  Had the Veteran in fact been experiencing low back symptomatology since service, it is reasonable to assume that he would have sought service connection for a low back disability.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). 

An additional factor that weighs against a finding of continuous symptoms since service, in addition to the other factors and evidence cited in this decision, is that the evidence shows no treatment for a post-service low back disorder prior to 1993.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence). The Veteran has endorsed a long standing history of low back pain, including as far back as his period of service; however, treatment records prepared prior to 1993 make no reference to reports of back pain since service, nor any reference to back pain.  The Veteran also did not file a claim for a low back disorder until July 2009.  If the Veteran were having back problems since service, it is reasonable to assume he would have filed a claim for compensation years earlier.  All of these inconsistent reports reflect a post-service onset of the current symptomatology and resulting current diagnosis. 

The Board finds that the weight of the evidence demonstrates that the symptoms of low back disorder were not continuous since service, and did not manifest until years after service.  Because the evidence does not show that symptoms of a low back disorder were chronic in service or continuous since service separation, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) are not met.  Because arthritis did not manifest, including to a degree of 10 percent, within one year of service separation, the criteria for presumptive service connection for a chronic disease of arthritis at 38 C.F.R. § 3.309(a) and 3.307 are also not met. 

The Board further finds that the weight of the evidence demonstrates that the Veteran's current low back disorders are not causally or etiologically related to his service.  Following service separation, the Veteran was not seen at a medical facility with complaints of back pain until 1993, at which time he reported having had had back pain as a result of an employment injury.

The Board also finds the Veteran is not competent to provide an opinion as to the etiological basis of his current disorders of the low back, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay statements are not competent in the present case, because the Veteran is not competent to state that the current low back disorder, to include degenerative joint/disc disease of the lumbar spine, was incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  In this case, an opinion of etiology requires knowledge of the complexities of the musculoskeletal system and the various causes of arthritis and disc disease and the Veteran as a lay person is not competent to provide an opinion as to diagnosis and etiology.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current low back disorders to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  Furthermore, there is no competent medical evidence of record relating any current low back disorder to the Veteran's period of service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a low back disorder, also claimed as recurrent herniated nucleus pulposus L4-L5; spondylosis segmental canal stenosis; status post bilateral L4 laminectomy, discectomy L4-L5 neurolysis, L5 laminectomy and foraminotomy; paralumbar muscular spasms.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Depressive Disorder

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board observes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4 ) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2015).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran maintains that his current left eye disorder has caused his current psychiatric difficulties.  

In conjunction with his claim, the Veteran was afforded a VA examination in March 2010.  At that time, a diagnosis of depressive disorder, NOS, was rendered.  In conjunction with the examination, the examiner rendered an opinion that the Veteran's major depression was not caused by or a result of his service-connected aphakia.  The examiner noted that the Veteran suffered trauma to his left eye during military service in 1972.  He stated that in all the years since his discharge and since the condition developed, there was no evidence of any complaints, symptoms, or diagnosis of a psychiatric condition, except in 1988-89, when he was followed at a VA substance abuse program due to alcohol intake.  He also observed that the Veteran noted being emotionally affected when he lost his son, who died in the September 11th terror attack.  

The examiner observed that the evidence submitted from the Veteran's private psychiatrist, who began seeing the Veteran in 2008, pointed to emotional decompensation due to a back condition, for which the Veteran claimed aid and attendance in 2002, and more recently service connection.  The examiner noted that there was additional mention of the Veteran's left eye condition in the private report but the evidence failed to establish any relationship between the Veteran's development of the present mental state and the eye injury he suffered over thirty years ago.  

In an October 2011 report, the Veteran's private psychiatrist, H. B., M.D., indicated that he had treated the Veteran from November 2008 to October 2011.  Dr. B. stated that he had treated the Veteran for psychiatric difficulties during this time.  He also noted the Veteran's left eye conditions at that time.  He opined that the Veteran's recurrent severe major depression with psychosis was secondary to his condition of the total loss of function of the left eye.  

In the current case, the Veteran has been diagnosed with depressive disorder, NOS.  As noted, above, there have been various opinions expressed as to the relationship between the Veteran's depressive disorder and his service-connected left eye disorder.  The Board notes that VA examiner provided a negative opinion and rationale to support that opinion.  The Veteran's private psychiatrist, who has treated the Veteran for more than 3 years, related his current depression to his service-connected eye disorder.  The Board finds these opinions to be at least in equipoise.  

Given the finding of depressive disorder, NOS, and the medical nexus between the Veteran's service-connected left eye disorder and his depressive disorder being at least in equipoise, service connection is warranted on a secondary basis.  Resolving reasonable doubt in favor of the Veteran, service connection for a depressive disorder, NOS, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder claimed recurrent herniated nucleus pulposus L4-L5; spondylosis segmental canal stenosis; status post bilateral L4 laminectomy discectomy L4-L5 neurolysis, L5 laminectomy and foraminotomy; paralumbar muscular spasms, is denied.  

Service connection for depressive disorder, not otherwise specified, as secondary to the service-connected disability of aphakia left eye with glaucoma, is granted. 


REMAND

As it relates to the Veteran's claim for an increased disability evaluation for aphakia left eye with glaucoma, the last VA examination afforded the Veteran occurred in September 2009, more than seven years ago.  The Veteran has expressed disagreement with the assigned disability evaluation, indicating that the current symptomatology associated with his service-connected left eye disorder warrants a higher evaluation.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  A veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA examination to determine the severity of his aphakia left eye with glaucoma is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's claim for an increased evaluation for aphakia left eye with glaucoma.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  After the above, schedule the Veteran for a VA eye examination to assess the current severity of his service-connected left eye aphakia with glaucoma (to include evaluation visual acuity, visual fields, and muscle function for both eyes).  The entire record must be made available to the examiner, and the examiner must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should also be provided.

3.  Thereafter, readjudicate the remaining claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow a reasonable time for response before returning the matter to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

0action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


